Citation Nr: 0711519	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial compensable rating for the right 
groin scar, residual of repair of a pseudoaneurysm of the 
right femoral artery, as a result of cardiac catheterization 
for compensation purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to July 
1970.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2006 when it was remanded for 
further development.  



FINDINGS OF FACT

1.  The veteran's residual surgical scar of the right groin, 
which measures approximately 10 cm long and 2 mm wide, is 
shown to be superficial, slightly raised and well healed.   

2.  Since compensation became effective on May 24, 1990, the 
right groin scarring not shown to have been tender or 
painful, poorly nourished or otherwise productive of related 
functional loss; nor is the superficial scarring shown to be 
unstable.  



CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for the right groin scar, residual of repair of a 
pseudoaneurysm of the right femoral artery, as a result of 
cardiac catheterization, for compensation purposes have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.31, 4.118 including 
Diagnostic Codes 7803, 7804, 7805 (effective prior to August 
30, 2002); 38 C.F.R. § 4.118 including Diagnostic Code 7802, 
7803, 7804, 7805 (effective August 30, 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased rating for the surgical scar in his right 
groin.  38 U.S.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In May 1990, the RO received the veteran's claim for 
compensation for the residuals of surgery to remove a 
pseudoaneurysm from his right groin.  

In March 2001, the RO notified the veteran of the criteria to 
establish compensation for a particular disability.  

The RO also notified the veteran and his representative of 
the following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would seek 
to provide,; (3) the information and evidence that the 
veteran needed to provide; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In May 2003, the Board granted the veteran's claim for 
compensation for a right groin scar, residual of repair of a 
pseudoaneurysm of the right femoral artery, as a result of 
cardiac catheterization.  

Later that month, the RO assigned an noncompensable 
evaluation for that disability, effective on May 24, 1990.  
The veteran disagreed with that rating, and this appeal 
ensued.  

Until recently, if a veteran was notified of VA's duty to 
assist him in the development of his claim for compensation 
for a particular disability (and compensation was 
subsequently granted), an additional duty to assist notice 
was not required to be sent regarding the "downstream" issue 
of an increased initial rating.  See VAOPGCPREC 8-2003.  

However, the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), makes clear that a proper 
duty to assist notice regarding degree of disability is 
required in cases involving "downstream" increased rating 
claims.  

In Dingess/Hartman, the Court observed that a claim for VA 
compensation consisted of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) the degree of 
disability; and (5) the effective date of compensation.  
Because a compensation claim is comprised of five elements, 
the Court further held that the notice requirements of 
section 5103(a) applied generally to all five elements of 
that claim.  

Therefore, upon receipt of an application for compensation, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
compensation is awarded.  

In this case, elements (1), (2), and (3) are not at issue as 
veteran status is undisputed and compensation is already in 
effect for a right groin scar.  

By a letter, dated in April 2006, the VA Appeals Management 
Center (AMC) in Washington, D.C., notified the veteran of the 
method VA used to determine the disability rating and the 
effective date of benefits. 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  Not only has the veteran 
received notice of VA's duty to assist him with such 
development, he has submitted additional evidence and 
argument in support of his claim and has been examined by VA 
to determine the extent of his impairment caused by his right 
groin scar.  

Thereafter, the AMC readjudicated the veteran's appeal, 
taking into account all of the evidence and argument 
submitted in support of that appeal.  

Since that time, the veteran has not identified any 
outstanding evidence (that has not been sought by VA), which 
could be used to support his appeal.  In fact, in 
October 2006, he reported that he had no other information or 
evidence to submit.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
on appeal.  

Indeed, the veteran has had ample opportunity to participate 
in the development of his appeal.  As such, there is no 
prejudice due to a failure to assist him with the claim for 
an increased rating for his right groin scar.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from VA compensated 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

At the outset of the veteran's claim, scars (other than burn 
scars or disfiguring scars of the head, face, or neck) were 
rated in accordance with 38 C.F.R. § 4.118, Diagnostic Codes 
7803 - 7805.  

Under Diagnostic Code 7803, a 10 percent rating was warranted 
when superficial scars were poorly nourished with repeated 
ulceration.  

Under Diagnostic Code 7804, a 10 percent rating was also 
warranted for superficial scars which were painful and tender 
on objective demonstration.  

Under Diagnostic Code 7805, other scars could be rated based 
on the limitation of motion of the affected part.  

Then, as now, where the rating schedule did not provide a no 
percent evaluation for a diagnostic code, a no percent 
evaluation was to be assigned when the requirements for a 
compensable evaluation were not met.  38 C.F.R. § 4.31.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders, 
including scars.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
That change became effective on August 30, 2002.  

Under the revised regulations, a 10 percent rating is 
warranted for scars (other than those involving the head, 
face, or neck) that are superficial and that do not cause 
limited motion, provided that they cover an area or areas of 
144 square inches (929 sq. cm.) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802.

A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, 
Note (2).  

A 10 percent rating is warranted for scars which are 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  

An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1).  

A 10 percent rating is warranted for a superficial scar which 
is painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's right groin 
scar under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).  

The Board provided the veteran with the old and new 
regulatory criteria in the SOC. Since that time, the veteran 
and/or his representative have submitted additional evidence 
and argument in support of the veteran's claim.  The veteran 
has also been examined by VA in conjunction with that claim.  

In May 2003, the Board granted compensation under 38 U.S.C.A. 
§ 1151 for a right groin scar, residual of repair of a 
pseudoaneurysm of the right femoral artery, as a result of 
cardiac catheterization.  

Later in May 2003, the RO assigned a noncompensable rating 
for that scar, effective on May 24, 1990.  That decision was 
an initial rating award.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Therefore, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's right groin scar.  

In January 1990, the veteran is shown to have undergone a 
cardiac catheterization at a VA medical center.  Several days 
later, he developed a pseudoaneurysm in the right femoral 
artery and underwent surgical repair.  

Following surgery, the veteran felt slight incisional 
tenderness.  However, after eight days of hospitalization, he 
was discharged free of major complaints.  

Thereafter, VA medical records and reports, such as those 
dated in July 1991 and August 1994, confirmed that the 
surgical scar in the veteran's right groin had healed well.  

In September 2006, the veteran was examined for VA to 
evaluate the status of the residual scar.  

On examination, the scar was noted to measure approximately 
10 cm in length and 2 mm width.  It was non tender, and there 
was no evidence of infection.  However, the scar was raised 
and not attached to any underlying muscle or bone.  

Based on the veteran's assertion and recent clinical 
findings, the Board finds the disability picture referable to 
the residual right groin scarring to meet the criteria for 
the assignment of a compensable rating under the applicable 
rating criteria.  

In this regard, the scarring is not shown to be tender or 
painful, poorly nourished or otherwise productive of any 
related functional limitation.  Under the newer rating 
criteria, the residual scar cannot be found to be unstable.  

In arriving at this decision, the Board has considered the 
possibility of "staged" ratings noted in Fenderson.  However, 
since compensation became effective May 24, 1990, the 
manifestations of the veteran's right groin scar have been 
generally consistent.  As such, there is no basis for the 
assignment of staged ratings.  

Finally, the Board notes that the veteran reported complaints 
of having sexual dysfunction and pain and numbness in the 
right groin area radiating into the right lower extremity.  
However, such manifestations are shown to be associated with 
the residual surgical scarring.  



ORDER

An increased, compensable rating for the right groin scar, 
residual of repair of a pseudoaneurysm of the right femoral 
artery, as a result of cardiac catheterization, for 
compensation purposes is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


